      Case 1:10-cr-01123-JSR Document 62 Filed 08/04/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                         10-cr-1123 (JSR)
                  v.
                                         ORDER
 JAMES HARDY,

             Defendant.


JED S. RAKOFF, U.S.D.J.

    On March 21, 2011, defendant James Hardy pled guilty to

three offenses: (1) conspiring to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951; (2) committing Hobbs Act robbery,

in violation of 18 U.S.C. § 1951; and (3) conspiring to

distribute and possess with intent to distribute narcotics, in

violation of 21 U.S.C. § 846. These charges arose from Hardy’s

role in a violent, armed robbery that occurred in May 2010 in

the Bronx. During the robbery, Hardy and a co-conspirator

brutally beat the victim and stole marijuana, cash, and a flat-

screen television from him. On July 11, 2011, the Court

sentenced Hardy to 156 months’ imprisonment. Hardy, who has

served roughly ten years of this term of imprisonment, now moves

for compassionate release pursuant to 18 U.S.C. § 3582. The

Court denies the motion because Hardy is a danger to the

community.




                                   1
      Case 1:10-cr-01123-JSR Document 62 Filed 08/04/20 Page 2 of 4



    Prior to the enactment of the First Step Act, only the

Director of the Bureau of Prisons (“BOP”) could file a motion

seeking compassionate release to courts. The First Step Act

amended this provision to permit a defendant to file a motion

for compassionate release, but only after the defendant has

exhausted administrative review of the denial of a request to

the BOP, or after 30 days have passed since the request was made

to the BOP, whichever is earlier. See 18 U.S.C. § 3582(c)(1)(A).

After these preconditions are met, the Court “may reduce the

term of imprisonment, after considering the factors set forth in

section 3553(a) to the extent they are applicable, if it finds

that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing

Commission.” Id.   The relevant policy statement provides that a

reduction of sentence is permitted if, inter alia, “the

defendant is not a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.

§ 1B1.13(2).

    Hardy appears to have met § 3582’s exhaustion requirement

because he submitted request for compassionate release to the

Warden of his facility, which was denied on May 11, 2020. See

ECF No. 53, Exh. A. In any event, because the exhaustion

requirement is waivable in these circumstances, see United


                                   2
      Case 1:10-cr-01123-JSR Document 62 Filed 08/04/20 Page 3 of 4



States v. Haney, No. 19-cr-541 (JSR), 2020 WL 1821988 (S.D.N.Y.

Apr. 13, 2020), the Court proceeds to the merits. Hardy argues

that the dangers posed by COVID-19, when combined with his

medical conditions, including asthma and high blood pressure,

constitute extraordinary and compelling circumstances justifying

his release. The Government opposes Hardy’s motion, arguing that

no such extraordinary and compelling circumstances exist.

    The Court need not determine whether such extraordinary

circumstances exist because it denies Hardy’s motion on the

separate ground that he presents a “danger . . . to the

community.” U.S.S.G. § 1B1.13(2). Hardy’s criminal history is

both extensive and violent. Hardy is currently serving a

sentence for a particularly violent robbery in which he brutally

beat the victim. PSR ¶¶ 13-15. Prior to his arrest for this

offense, Hardy was arrested 13 times, including in 2000 for

slashing the face of a 16-year-old with a razor, PSR ¶ 66-67; in

2000 for stabbing a homeless man in his chest, PSR ¶ 70-71; and

in 2007 for stabbing someone four times, PSR ¶ 73-74. Moreover,

Hardy’s disciplinary record while in prison indicates that he

continues to pose a danger to society. Since being sentenced,

Hardy has been disciplined more than ten times, including for

possessing a dangerous weapon and assaulting other inmates.

While defendant notes that none of these infractions occurred in

the past eighteen months, this record is simply not indicative


                                   3
         Case 1:10-cr-01123-JSR Document 62 Filed 08/04/20 Page 4 of 4



of an individual who has fully rehabilitated such that he no

longer poses a danger to the community.

    In addition to the fact that Hardy poses a danger to the

community, Hardy’s motion for compassionate release could

separately be denied on the ground that the 3553(a) factors do

not support reducing Hardy’s sentence. As the Court noted when

it sentenced Hardy, “the basic crime and the manner in which it

was committed and the background, the defendant’s history and

all the other factors . . . would not warrant anything less than

a twelve year sentence, but the sheer brutalness of the attack

warrants at least another year.” ECF No. 21 at 22. While it may

be true, as defense counsel argues, that Hardy has been

rehabilitated to some extent while serving the past ten years of

his sentence, the Court continues to believe that the full 156-

month sentence is warranted under the 3353(a) factors, including

the need for the sentence to reflect the seriousness of the

offense, provide just punishment, and protect the public from

further crimes of the defendant.

    Accordingly, Hardy’s motion for compassionate release is

denied.

    SO ORDERED.

Dated:      New York, NY                  ________________________

            August 4, 2020                JED S. RAKOFF, U.S.D.J.




                                      4
